DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-235979 A. Please note that the examiner is using the English Language translation of the subject matter of the reference as set forth in the Written Opinion of the International Searching Authority in PCT/JP2018/037224.
	JP 2009-235979 A disclosure is deemed to anticipate applicant’s claims because JP 2009-235979 A discloses a sound absorbing cover attached to a motor, covering at least a part of the outer peripheral surface of the motor, and integrally comprising a hinge section and an elastic member having a bottom wall section and a side wall section thicker than the hinge section, wherein the elastic member comprises a magnetic filler oriented in a foamed resin, the bottom wall section and the side wall section extend in the axial direction of the motor, and when a magnetic filler is contained in the hinge section, the content ratio of the magnetic filler is made smaller than the content ratio of the bottom wall section and the side wall section, which constitute a sound absorbing section.

Claim(s) 4, 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-235979 A in view of JP 9-230873 A for at least claim 4 or in view of JP 2006-23423 A for at least claim 8. Please note that the examiner is using the English Language translation of the subject matter of the references as set forth in the Written Opinion of the International Searching Authority in PCT/JP2018/037224.
JP 2009-235979 A has been described above. This rejection builds on the rejection set forth above. 
 JP 2009-235979 A differs from applicant’s claim 4 in terms of not indicating that the thick sections are arranged apart from the rotating direction of the rotating body. 
However, the secondary reference to JP 9-230873 A is considered to disclose a vibration damping structure that comprises an elastic body, surrounds an axial sound source and prevents noise by arranging grooves in the axial direction and arranging thick sections apart from each other in the axial direction.
The inventions disclosed in JP 2009-235979 A and JP 9-230873 A are both considered to share the problem and effect of effective noise attenuation by an elastic body. Inasmuch, in the sound absorbing cover of the invention disclosed in JP 2009-235979 A, it is not considered that there would be any particular difficulty in applying the groove configuration as described above in JP 9-230873 A to the bottom wall section and the side wall section of JP 2009-235979 A.
JP 2009-235979 A differs from applicant’s claim 8 in terms of not indicating that highly filled sections are spaced apart from each other in the rotating direction of the rotating body.
However, the secondary reference to JP 2006-23423 A is considered to disclose a sound absorbing structure in which sound absorbers of different densities are alternately arranged in a direction crossing the longitudinal direction, and sound absorbers of the same density are arranged apart from each other.
	As such, it would have been obvious to use the disclosure of the secondary reference to JP 2006-23423 A as motivation to actually employ highly filled sections spaced apart from each other in the rotating direction of the rotating body of JP 2009-235979 A.
	The inventions disclosed in all three prior-art references are both
considered to share the problem and effect of effective noise attenuation by an elastic body. Inasmuch, for claims 10-13, in the sound absorbing cover of the invention disclosed in JP 2009-235979 A, it is not considered that there would be any particular difficulty in applying the configuration in which sound absorbers of different densities are arranged apart from each other in the longitudinal direction in the bottom wall section and the side wall section as described above. At such a time, it is considered that whether the citations and explanations supporting such statement longitudinal direction is the axial direction of the motor is a design matter for a person skilled in the art to select, as appropriate, that which is optimal to obtain desired soundproof performance. Additionally, in rotating equipment, noise being generated due to the frequency of a rotation order component is widely known, and adjusting the resonance frequency of each sound absorbing material at a plurality of locations so as to reduce the noise of the frequency is considered to be a design matter for a person skilled in the art to select, as appropriate, that which is optimal to obtain desired soundproof performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764